Citation Nr: 1130337	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  08-38 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ankle sprain.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD.

4. Entitlement to service connection for degenerative joint disease of the left foot tarsometatarsal joint (Lisfranc fracture).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1985, from April 1986 to April 1989, from March 1990 to October 1990, and from May 2002 to January 2003.  The Veteran also served in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the Veteran's petition to reopen a claim of entitlement to service connection for PTSD.  The matter also comes before the Board on appeal from a November 2010 rating decision by the Hartford RO, which denied reopening the Veteran's claim of entitlement to service connection for a left ankle sprain.

In June 2009, the Veteran testified before a Decision Review Officer at a hearing at the RO; a transcript of the hearing is of record.

The Board notes that, while the RO originally characterized the psychiatric claim as one for service connection for PTSD, the record reflects other psychiatric diagnoses.  Thus, the Board has recharacterized this claim as reflected on the title page, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that together with his November 2009 claim for service connection for a left ankle disability, the Veteran submitted private medical records regarding his left foot.  At the February 2011 VA examination, the Veteran complained mainly of a disability related to his left foot-not left ankle-and the examiner noted that the Veteran mistakenly spoke of his left ankle and left foot interchangeably.  In the March 2011 Statement of the Case, the RO discussed the private opinions regarding the Veteran's left foot.  As such, the Board finds that the Veteran's claim of entitlement to service connection for a left foot disability is also on appeal and has addressed the claim in the decision set forth below.

The issue of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, on the merits, is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.  

2.  In a July 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD; although the Veteran filed a Notice of Disagreement and the RO issued a Statement of the Case, the Veteran did not file a Substantive Appeal.

3.  Evidence associated with the claims file since the July 2005 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.

4.  In a July 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for left ankle sprain; although the Veteran filed a Notice of Disagreement and the RO issued a Statement of the Case, the Veteran did not file a Substantive Appeal.

5.  No new evidence associated with the claims file since the July 2005 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for left ankle sprain, or raises a reasonable possibility of substantiating that claim.

6.  The Veteran complained of left foot pain and was diagnosed with osteoarthritis of the first metatarsal joint in service.

7.  Competent, uncontroverted medical opinion indicates that currently diagnosed degenerative joint disease of the left foot tarsometatarsal joint (Lisfranc fracture), is etiologically related to the Veteran's in-service diagnosis of osteoarthritis.


CONCLUSION OF LAW

1.  The RO's July 2005 decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  Evidence received since the July 2005 RO rating decision that denied service connection for PTSD is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The RO's July 2005 decision that denied service connection for left ankle sprain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

4.  As evidence received since the RO's July 2005 denial is not new and material, the criteria for reopening the claim for service connection for left ankle sprain are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for degenerative joint disease of the left foot tarsometatarsal joint (Lisfranc fracture) are met.  38 U.S.C.A. §§  1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the petition to reopen the claim for service connection for an acquired psychiatric disorder, claimed as PTSD, and for service connection for degenerative joint disease of the left foot tarsometatarsal joint (Lisfranc fracture), the Board finds that all notification and development actions needed to fairly adjudicate those claims have been accomplished.

Regarding the remaining claims on appeal, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received,  proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific to requests to reopen, the veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for benefits.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a November 2010 letter notified the Veteran that the claim for service connection for left ankle sprain had been previously denied because the evidence did not reflect any disability due to service, as well as that the RO needed new and material evidence to reopen this claim.  The letter specifically advised the Veteran that, in order to be considered material, the evidence must pertain to the reason his claim was previously denied.  It also informed the Veteran that, in order to be considered new and material, the evidence would have to raise a reasonable possibility of substantiating the claim, and could not simply be repetitive or cumulative of the evidence of record at the time of the previous denial.  

The November 2010 letter also provided notice to the appellant regarding what information and evidence was needed to satisfy the elements of the underlying claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claim.  It also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Hence, the November 2010 letter meets the Pelegrini, Dingess/Hartman, and Kent content of notice requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, private treatment records, VA outpatient treatment records, and the report of a February 2011 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf.  The Board also finds that no further RO action on this matter, prior to appellate consideration, is warranted.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through notice of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim to reopen, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson,  20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



New and Material Evidence

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As indicated above, the RO denied reopening the Veteran's claim for service connection for left ankle sprain and for PTSD in July 2005.  The evidence of record at the time consisted of the Veteran's service treatment records.

The basis for the RO's July 2005 denial of the claim for service connection for left ankle sprain was that the Veteran's in-service x-rays were negative for any fracture or dislocation.  The basis for the RO's July 2005 denial of the claim for service connection for PTSD was that the Veteran did not have a verifiable stressor.  In November 2005, the Veteran initiated an appeal of the July 2005 RO decision.  In April 2006, the RO issued a Statement of the Case, but the Veteran did not file a Substantive Appeal.  Therefore, the RO's July 2005 denial of both claims is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claim for service connection in October 2007 for PTSD and in November 2009 for left ankle sprain.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of both claims is the RO's July 2005 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since July 2005 includes VA treatment records, private treatment records, and June 2010 (for PTSD) and February 2011 (for left ankle) VA examinations.

Regarding the Veteran's petition to reopen a claim for service connection for PTSD, the newly-received evidence contains a June 2010 VA examination with a diagnosis of an acquired psychiatric disorder, other than PTSD.  As this record presents an alternative diagnosis of an acquired psychiatric disorder, it qualifies as new and material evidence.  Thus, the Board reopens the claim of entitlement to service connection for an acquired psychiatric disorder.

Regarding the Veteran's petition to reopen a claim for service connection for left ankle sprain, the newly-submitted evidence contains two private nexus opinions, relating to the Veteran's left foot.  The February 2011 VA examination found on x-ray well-corticated osseous fragments inferior to the medial and lateral malleoli likely secondary to remote injury or of a degenerative nature.  The examiner opined that as the Veteran's in-service x-ray reports did not reflect any avulsion fractures, it was less likely that they were incurred in service.

The Board finds that, in this case, the additionally received medical evidence is "new" in the sense that it was not previously before agency decision makers.  However, as noted above, in the July 2005 denial, the RO essentially found that the evidence of record lacked evidence that the Veteran had a fracture or left ankle disability in service.  The additional medical evidence added to the record does nothing to change any such finding.

In sum, the medical evidence received since July 2005 still does not reflect that the Veteran developed a left ankle disability in service.  Thus, even if this evidence is considered "new," it is not material because it does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for left ankle sprain (x-ray evidence of an in-service fracture) or provide a reasonable possibility of substantiating the claim.

The Board had also considered the lay assertions of the Veteran, as well those advanced by his representative, on his behalf, during the Board hearing and in various written documents of record.  A layperson is certainly competent to describe factual matters of which he or she has first-hand knowledge.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without appropriate medical training and expertise, neither the Veteran nor his representative is competent to render a probative (i.e., persuasive) opinion on a medical matter, such as whether the Veteran has current left ankle disability that is medically related to his military service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Therefore, where, as here, resolution of the appeal turns on a medical matter that cannot be established by lay evidence, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for left ankle sprain are not met, and the July 2005 RO denial of the claim remains final.  See 38 U.S.C.A. § 5108  38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran asserts that he has a current left foot disability related to service. 

Service treatment records reflect that the Veteran complained of left foot pain several times throughout service.  In October 2002, the Veteran reported left foot pain with tissue discoloration for five months.  An x-ray taken at that time revealed osteoarthritic changes at the medial aspect of the first metatarsal joint.

In February 2004 (while the Veteran was not on active duty), the Veteran reported left foot pain from July 2002 through the current date.  The orthopedic surgeon noted that the Veteran had degenerative joint disease of the left foot tarsal metatarsal joint (Lisfranc) and was unable to run in the Army Physical Fitness Test.

On private medical examination in March 2009 and August 2010, x-rays revealed evidence of an old Lisfranc fracture dislocation with osteoarthritis, bone spurs, and joint space narrowing.  The physician found that the Veteran had a history of neglected Lisfranc fracture, which began in service.  The Veteran was diagnosed with first tarsometatarsal arthropathy and sural neuroma laterally.

On February 2011, the VA examiner specifically limited his examination to left ankle problems, noting that the claims file evidence reflected that the Veteran was treated by a private physician for his left foot, which was a separate entity.

The Board notes that the Veteran's service treatment records clearly document an in-service diagnosis of degenerative joint disease of the tarsal metatarsal joint of the left foot (Lisfranc fracture).  The Board notes that the Veteran began the relevant period of active duty in May 2002.  In October 2002, he stated that his foot pain with tissue discoloration had been present for five months (which would have been prior to this period of active duty service).  It is unclear from this notation, whether the Veteran's foot pain or his discoloration pre-existed service.  In February 2004, however, the Veteran reported that his foot pain was present from July 2002 onward.  Here, the Board affords the Veteran the benefit of the doubt, and finds that his osteoarthritis began during his period of active duty that began in May 2002.

The Board also notes that the Veteran is currently diagnosed with the same disability as demonstrated in service, and has a positive, probative nexus opinion in favor of his claim.  Significantly, on the question of medical nexus between current degenerative joint disease of the left foot tarsometatarsal joint (Lisfranc fracture) and service, there is no contrary objective evidence or opinion of record.  

Thus, the only competent opinion on the nexus question tends to support the claim, and this opinion is not contradicted by any other competent evidence or opinion of record.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for degenerative joint disease of the left foot tarsometatarsal joint (Lisfranc fracture) are met.


ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, is granted.

New and material evidence having not been received, the petition to reopen a claim of entitlement to service connection for left ankle sprain is denied.

Entitlement to service connection for degenerative joint disease of the left foot tarsometatarsal joint (Lisfranc fracture) is granted.


REMAND

The Board's review of the claims file reveals that further RO action on the reopened claim is warranted.

As noted above, the newly-received evidence contained new and material evidence to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD.  Here, the RO never reopened the Veteran's claim and did not adjudicate the Veteran's claim for an acquired psychiatric disorder, as recharacterized pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Veteran has not received any VCAA notice regarding this claim and has not been offered a chance to submit relevant evidence to support his claim.

The United States Court of Appeals for Veterans Claims (Court) has held that the Board's inquiry is not limited to the specific questions decided by the RO, but may include all issues reasonably raised by the record needed to render a decision on the matter.  See Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In order to address a question not previously considered by the RO, however, the Board must determine there is no prejudice to the claimant by proceeding.  Id.

In the present case, the Board finds that there would be procedural prejudice for the Board to consider the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, considering that this claim for service connection involves a separate legal analysis than a claim for service connection for PTSD.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  As such, the Board finds that a remand is required for the RO to address the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, on the merits.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the West Haven VAMC all updated, pertinent psychiatric records of evaluation and/or treatment of the Veteran.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran and his representative VCAA-compliant notice regarding the claim for service connection for an acquired psychiatric disorder.  The RO should explain how to establish entitlement to service connection for both PTSD and for an acquired psychiatric disorder, as well as the evidence that will be obtained by VA and the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO should ensure that its letter meets the requirements of Dingess/Hartman particularly as regards disability ratings and effective dates, as appropriate.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the reopened claim for service connection for an acquired psychiatric disorder, claimed as PTSD.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


